62 N.Y.2d 736 (1984)
In the Matter of Ernest J. Pucillo, Appellant,
v.
Edward V. Regan, as State Comptroller, et al., Respondents.
Court of Appeals of the State of New York.
Decided May 8, 1984.
Karen V. Murphy and Raymond G. Lavallee for appellant.
Robert Abrams, Attorney-General (Peter H. Schiff and Julie S. Mereson of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, MEYER, SIMONS and KAYE. Taking no part: Judge WACHTLER.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (98 AD2d 877).